DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on September 22, 2021.  Claim 8 has been cancelled, new claims 9-12 have been added.
Claims 1-7 and 9-12 are pending.
Drawings
The drawings were received on September 22, 2021.  These drawings are acceptable, the objection to the drawings as set forth in the office action dated June 30, 2021 have been withdrawn.
Specification
The amendments to the specification as set forth in the response dated September 22, 2021 have been entered.
Response to Arguments
Applicant’s arguments, see pages 13-15, filed September 22, 2021, with respect to claims 1-7 and 9-12 have been fully considered and are persuasive.  The rejection of June 30, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a method to control the execution of a shift to a lower gear while an accelerator pedal is released in a drivetrain provided with a dual-
The prior art does not anticipate or render obvious a method to control the execution of a shift to a lower gear while an accelerator pedal is released in a drivetrain provided with a dual-clutch transmission having the steps of controlling the incoming clutch between the second instant and the third instant so as to have the incoming clutch temporarily transmit a greater torque than the torque that the clutch is going to transmit immediately after the shift to a lower gear and than the torque that the outgoing clutch transmitted immediately before the shift to a lower gear in order to accelerate the internal combustion engine using the kinetic energy owned by a road vehicle provided with the drivetrain; and wherein the fourth instant is comprised between the second instant and the third instant, namely the fourth instant is subsequent to the second instant and prior to the third instant; and wherein the fourth instant is closer to the second instant and farther from the third instant and the remaining steps of claim 9.
The prior art does not anticipate or render obvious a method to control the execution of a shift to a lower gear while an accelerator pedal is released in a drivetrain 
The prior art does not anticipate or render obvious a method to control the execution of a shift to a lower gear while an accelerator pedal is released in a drivetrain provided with a dual-clutch transmission having the steps of controlling the incoming clutch between the second instant and the third instant so as to have the incoming clutch temporarily transmit a greater torque than the torque that the clutch is going to transmit immediately after the shift to a lower gear and than the torque that the outgoing clutch transmitted immediately before the shift to a lower gear in order to accelerate the internal combustion engine using the kinetic energy owned by a road vehicle provided with the drivetrain; and activating the internal combustion engine so as to generate a torque between the first instant and a fourth instant, which is prior to the third instant; wherein the longitudinal deceleration of the road vehicle is zero in the second instant and the remaining steps of claim 11.
The prior art does not anticipate or render obvious a method to control the execution of a shift to a lower gear while an accelerator pedal is released in a drivetrain provided with a dual-clutch transmission having the steps of controlling the incoming .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN HOLMES/Primary Examiner, Art Unit 3655